Citation Nr: 1012837	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  04-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for bilateral eye disorders, claimed due to 
Department of Veterans Affairs (VA) surgery on January 11, 
2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active military service from November 1952 
to November 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the VA Regional Office 
(RO) in San Juan, Puerto Rico, which denied entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for right and left eye vision loss due to VA surgical 
procedure.

In May 2004 the Veteran and his wife testified before a RO 
hearing officer at the RO on the matter of this claim.

In November 2007, the Board issued a decision in this 
matter.  In a September 2008 order, the United States Court 
of Appeals for Veterans Claims (Court) set aside that Board 
decision and remanded the case for compliance with 
instructions set forth in a Joint Motion for Remand.  The 
motion primarily addressed the need for additional document 
translation from Spanish to English, which has been 
accomplished.

In April 2009, the Board remanded the case to the RO for 
further development.

Spanish translation of evidence was added to the claims 
folder following the issuance of the last supplemental 
statement of the case in October 2009.  The accredited 
representative provided a waiver of RO consideration of the 
Spanish translation.  38 C.F.R. § 20.1304(c) (2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

VA treatment on January 11, 2001 did not result in 
additional bilateral eye disability due to a failure of VA 
to exercise the degree of care expected of a reasonable 
healthcare provider, or to treatment provided without 
informed consent; nor was there any additional disability 
due to an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151 for additional disability of the eyes following 
surgical treatment at a VA medical facility on January 11, 
2001, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(a), 3.361, 
17.32 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist 
a claimant in developing the information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
February 2003.  In that letter, the RO informed the veteran 
of the types of evidence needed in order to substantiate his 
claim of entitlement to compensation benefits under 38 
U.S.C.A. § 1151.  VA has also informed the Veteran of the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, and VA requested that the Veteran 
provide any information or evidence in his possession that 
pertained to such claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits, even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The required notice was provided prior to the initial 
unfavorable adjudication.  Under these circumstances, the 
Board determines that the notification requirements of the 
VCAA have been satisfied.  Id; Quartuccio v. Principi, 16 
Vet. App. 183 (2002)

Additionally, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b) apply here to specifically include a requirement 
of notice that an effective date and rating will assigned if 
entitlement to compensation benefits under 38 U.S.C.A. § 
1151 is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Since the claim is denied below, however, the 
question of notice is moot.    

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
Veteran's service treatment records, post-service VA and 
private medical records, and statements made and hearing 
testimony given in support of the Veteran's claim.  Also, VA 
procured a VA examination with medical expert opinions 
specifically addressing the medical questions material to 
the appealed claim.

In sum, the Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA 
have essentially cured any defect in the VCAA notice.  The 
purpose behind the notice requirement has been satisfied, 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with 
the instructions from its April 2009 remand.  Specifically, 
the RO was instructed to obtain a medical opinion with 
respect to the issue currently on appeal and associate with 
the claims folder additional documents related to the VA 
medical treatment in question.  The RO was also requested to 
readjudicate the claim and provide the Veteran a 
supplemental statement of the case.  The Board finds that 
the RO has complied with these instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.  Analysis of Claim

The appellant contends that he is entitled to benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional 
bilateral eye disability as a result of VA treatment.  The 
Veteran asserts that he had additional disability that was 
caused by eye surgery on January 11, 2001 at a VA medical 
facility.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for 
a qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  For claims filed after October 1, 1997, such as 
this one, benefits shall be awarded for qualifying 
additional disability if the disability was not the result 
of the veteran's willful misconduct; and the disability was 
caused by hospital care or medical treatment furnished by 
the VA; and the proximate cause of the disability was 
either: 

(1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital 
care, medical or surgical treatment, or 
examination, or 

(2) an event not reasonably foreseeable. 

See 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran afterward had additional 
disability does not establish causation.  38 C.F.R. 
§ 3.361(c)(1).  Additionally, hospital care, medical or 
surgical treatment, or examination cannot be found to cause 
the continuance or natural progress of a disease or injury 
for which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat 
the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that "carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination" proximately caused additional 
disability, it must be shown that the hospital care, medical 
or surgical treatment, or examination either:

(1) caused the veteran's additional disability and 
VA failed to exercise the degree of care that 
would be expected of a reasonable healthcare 
provider; or 

(2) VA furnished the hospital care, medical or 
surgical treatment, or examination without the 
veteran's or, in appropriate cases, his 
representative's informed consent. 

38 C.F.R. § 3.361(d)(1). 

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's death was an 
event not reasonably foreseeable is in each case a 
determination to be based on what a reasonable healthcare 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one 
that a reasonable healthcare provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Under 38 C.F.R. § 17.32, informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of 
the proposed diagnostic or therapeutic procedure or course 
of treatment.  The practitioner, who has primary 
responsibility for the patient or who will perform the 
particular procedure or provide the treatment, must explain 
in language understandable to the patient or surrogate the 
nature of a proposed procedure or treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done. 
The patient or surrogate must be given the opportunity to 
ask questions, to indicate comprehension of the information 
provided, and to grant permission freely without coercion.  
The practitioner must advise the patient or surrogate if the 
proposed treatment is novel or unorthodox.  The patient or 
surrogate may withhold or revoke his or her consent at any 
time.

38 C.F.R. § 17.32.   

In sum, basically, entitlement under 38 U.S.C.A. § 1151 
requires the following.  First the evidence must show that 
the VA treatment actually caused the claimed disability-not 
that disability merely came into existence chronologically 
at the time of or after the treatment.  If there is actual 
causation, then the evidence must show that the resulting 
disability resulted from (was proximately caused by) 
either (1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar kind of fault by VA in 
providing the treatment (either by failure to exercise 
degree of care expected of a reasonable healthcare provider, 
or by providing the treatment without providing informed 
consent); or (2) an event not reasonably foreseeable; that 
is, an event which a reasonable healthcare provider would 
not have foreseen to be an ordinary risk of the treatment. 

In this case, the Veteran asserts that VA is liable for 
compensation for residuals of right eye cataract surgery.  
He has not alleged lack of informed consent; and the record 
does not show otherwise.

The material evidence of record in this case includes VA 
medical records of treatment before and after the subject VA 
surgery in January 2001; as well as treatment records 
associated with the surgery itself, and the reports of 
several later VA examinations addressing the claimed 
disability. 

A November 1998 VA eye examination report shows that the 
visual acuity for the right eye was 20/400 and 20/40 for 
uncorrected and corrected vision, respectively, and 20/40 
near vision; and for the left eye was 20/400 and 20/60 for 
uncorrected and corrected vision, respectively, and 20/60 
near vision.  After examination the diagnosis was senile 
cataracts.  

The January 2001 VA operation report shows that the primary 
preoperative diagnosis and reason for the operation was 
senile cataract right eye.  The Veteran underwent cataract 
extraction with IOL (intraocular lens) of the right eye on 
January 11, 2001.  The anesthesia began at 10:30 AM; the 
operation began at 11:00 AM and ended at 11:40 AM; and 
anesthesia ended at 11:50 AM.  The postoperative diagnosis 
was senile cataract right eye.  The surgeon reported 
findings of nuclear sclerosis (hardening of tissue) of the 
right eye.  The operative description contains no obvious 
indication of any abnormal or unexpected problems occurring 
during surgery. 

A January 11, 2001 VA anesthesia report contains no obvious 
indication of any abnormal or unexpected problems occurring 
during the cataract extraction of the right eye.

The Veteran was seen in follow-up one day later on January 
12, 2001; and again on January 18, 2001 when the VA follow-
up progress note contains notation of (1) status post 
cataract operation of the right eye January 11, 2001, and 
(2) glaucoma.  These reports contain no indications of any 
complaints or indications otherwise indicating that any 
abnormal or unexpected problems occurred during the January 
2001 cataract extraction of the right eye.

VA treatment records in January 2002 show that the Veteran 
reported that he had problems with an eye surgery one year 
before, after he rose from a stretcher and hit his eye.  In 
February 2002 the Veteran reported complaints of blurry 
vision to the right eye since the previous six months.

The Veteran underwent a VA ophthalmology examination in July 
2002.  The ophthalmologist reviewed the relevant medical 
history and noted that the Veteran reported right cornea 
inflammation following right cataract removal on January 11, 
2001; and no previous ocular trauma.  

The July 2002 VA eye examination report shows that at that 
time the visual acuity for the right eye was 20/70 and 20/40 
for uncorrected and corrected vision, respectively, and 
20/200 near vision; and for the left eye was count finger at 
five feet, and 20/200 for uncorrected and corrected vision, 
respectively, and 20/200 near vision.  

The report contains diagnoses of right eye pseudophakia with 
evidence of corneal edema and decompensation due to Fuch's 
endothelial dystrophy; the Veteran has developed open angle 
glaucoma, right eye, associated with the corneal edema; 
mature cataract, left eye, explains decreased vision; and 
left eye Fuch endothelial dystrophy.

The report of a May 2004 VA examination shows that the 
Veteran reported a history of corneal trauma during the 
January 11, 2001 right eye surgery, resulting when the 
Veteran became awake and moved, due to insufficient 
anesthesia.  The Veteran denied having had any previous 
ocular trauma of the right eye, or of illness or surgeries 
of the left eye.  
 
The May 2004 VA eye examination report shows that at that 
time the visual acuity for the right eye was 20/400 and 
20/200 for uncorrected and corrected vision, respectively, 
and 20/200 near vision; and for the left eye was 20/400, and 
20/200 for uncorrected and corrected vision, respectively, 
and 20/200 near vision.  

The report contains diagnoses of (1) pseudophakia bullous 
keratopathy, right eye, explains decreased vision in the 
right eye; this condition is a post operative complication 
due to trauma to the cornea during surgery; (2) senile 
cataract in left eye; and (3) legally blind patient based on 
findings.

In May 2004, the Veteran and his spouse testified before an 
RO hearing officer that during the 2001 cataract surgery, 
his anesthesia was insufficient, and this caused him to move 
unexpectedly at a critical moment when surgical instruments 
were in his right eye.  He testified that the surgical 
instruments damaged his cornea and caused additional vision 
loss.  His spouse testified that the day following surgery 
she was present when the bandage was removed from the right 
eye.  She noted redness about the eye and recalled that a 
hospital staff member explained that the Veteran rose up 
during surgery and the instruments in their hands caused an 
eye injury.

The report of a February 2005 VA eye examination shows that 
after examination the report contains diagnoses of (1) 
refractive error; (2) corneal dystrophy, decompensated, 
right eye; (3) pseudophakia, right eye; (4) senile cataract, 
left eye; (5) floaters; (6) glaucoma changes right eye more 
than left eye; (7) age related macular degeneration, dry 
type; and (8) tubular vision by Goldmann perimetry, right 
eye cannot correlate with optic nerve findings.  The 
examiner opined that the loss of vision of the right eye was 
caused by or was a result of the corneal edema; and that the 
loss of vision of the left eye was caused by or a result of 
the senile cataract.

The report of an August 2005 VA ophthalmology examination 
shows that the examining ophthalmologist reviewed the 
medical history, and opinion contained in the May 2004 VA 
ophthalmology examination report.  The August 2005 VA 
examiner noted on review of the January 11, 2001 surgical 
report or anesthesia report, that there was no evidence of 
any surgical complication or event that could cause or 
worsen the condition of the Veteran's Fuch's endothelial 
dystrophy.  After examination, the examiner opined that the 
loss of right eye vision was caused by or the result of the 
corneal edema that was secondary to Fuch's endothelial 
dystrophy; and that the left eye vision loss was attributed 
to a senile cataract.  The examiner noted that Fuch's 
endothelial dystrophy was a bilateral condition associated 
with glaucoma; that the natural history of the disease is 
the decompensation of the corneal endothelial cells with 
resultant edema and loss of best corrected visual acuity; 
and that the condition can be worsened by surgical trauma 
but that there was no evidence of such trauma in the 
Veteran's medical records.  
  
The examiner noted that post surgery visual acuity was 
20/40, which was the same as pre-surgery visual acuity, and 
that visual acuity remained 20/40 for about one and one-half 
years after the surgery.  The examiner concluded with an 
opinion that the Veteran's corneal decompensation could not 
be related to an injury/negligence during the January 11, 
2001 eye surgery.  In this regard, the examiner noted that 
"It is clear from the evidence mentioned that veteran's 
statements regarding conditions of his right eye immediately 
following surgery are not sustained."

The report of a September 2009 VA ophthalmology examination 
shows that the examiner recorded that on review of the 
medical history, examination of the Veteran's eyes in August 
1991 resulted in a diagnosis at that time of senile 
cataract, right eye, with corrected visual acuity right, 
20/200, and left, 20/60-2.  

The examination report noted further that the Veteran 
underwent cataract surgery of the right eye on January 11, 
2001, with no complications stated on the surgical report.  
Other surgical documentation recorded that the Veteran was 
very uncooperative during surgery despite anesthesia; 
attempted lifting head several times.  The examiner also 
indicated that there was a notation of "a descemet's tear". 
 
During the September 2009 examination, the Veteran reported 
complaints of being bothered by floaters, right eye more 
than left, since his cataract surgery of each eye.  He 
reported complaints of discomfort of the right eye, and 
occasional redness.  He denied a history of any trauma to 
the eyes except for during surgery of the right eye.

After examination the report contains diagnoses with respect 
to the right eye, of (1) corneal edema right eye; (2) Fuch's 
endothelial dystrophy; (3) open angle glaucoma, which may be 
associated to Fuch's endothelial dystrophy-treatment seen 
since June 2002 visit; (4) vitreous floaters right eye, no 
evidence of retinal tears or detachment; and (5) 
pseudophakia right eye, cataract surgery on January 11, 
2001, with proper consent found on record.

As to the first four diagnoses the examiner made the 
following comments.  Determination of presence or absence of 
the condition previous to surgery on January 11, 2001 would 
require mere speculation since there is no documentation 
available in the records reviewed from 1991 to December 
2001, and there is no evidence of this condition prior to 
1991.  Also the surgery report did not mention any of these 
conditions as present; this condition was first documented 
in June 2002. 

The examiner described Fuch's endothelial dystrophy 
generally as a progressive condition related to abnormality 
or loss of corneal endothelial cells.  The earliest sign of 
the condition is corneal guttatae, which then evolves to 
stromal edema, epithelial edema and corneal scarring.  The 
examiner stated that Fuch's dystrophy was an important cause 
of corneal opacification requiring transplantation.

In this regard, the examiner opined that the Veteran's right 
eye was already at the epithelial edema/scarring stage.  The 
examiner discussed and then discounted the potential effect 
of a cited descemet tear, noting both that there was no 
mention of a corneal scar post operative in June 2002 and 
also that there was improved visual acuity found then as 
compared with findings in 1991, prior to the 2001 surgery.

The examiner noted that cataract surgery of a hard nucleus 
may cause decompensation of a cornea in a patient with 
Fuch's dystrophy, but that this was "somewhat expected", and 
not due to carelessness, negligence, lack of proper skill, 
or error in judgment of the medical staff.  The examiner 
opined that movement of the Veteran with a subsequent 
descemet tear, was not likely ("less likely as not") to 
cause increased decompensation of the cornea of the right 
eye.  The examiner in this regard noted that available notes 
after surgery pointed to decompensation as being secondary 
to Fuch's dystrophy progression.  

The examiner concluded that the Veteran had open angle 
glaucoma, a condition that has been associated with Fuch's 
endothelial dystrophy.  The examiner opined that this was 
not related to VA carelessness, negligence, lack of proper 
skill or error in judgment.  The examiner opined that the 
vitreous floaters had no relation to the cataract surgery, 
and that there was no evidence of retinal tears or 
detachment.  The examiner indicated an opinion that overall 
the eye condition was not related to VA carelessness, 
negligence, lack of proper skill or error in judgment.  The 
examiner opined that the VA surgical procedure was not 
likely (less likely than not) the cause of the Veteran's 
current visual loss.

The report contains a diagnosis for the left eye of 
pseudophakia, Fuch's endothelial dystrophy, vitreous 
floaters and open angle glaucoma. Oct and Goldman visual 
field point to glaucoma damage.

The examiner opined that because determination of the 
presence or absence of conditions listed above (diagnoses) 
previous to surgery on January 11, 2001 would require mere 
speculation, as explained above, then it cannot be 
determined if the conditions were due to VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.

The examiner opined that the VA surgical treatment was 
performed with proper consent.  The examiner opined that the 
currently diagnosed conditions were first documented post-
surgery, and records reviewed were silent regarding such 
conditions from 1991 to June 2002.

The examiner commented generally that surgery procedure 
itself can cause decompensation of a cornea in a patient 
with an already present Fuch's endothelial dystrophy, which 
is somewhat expected, and has nothing to do with 
carelessness, negligence, lack of proper skill, error in 
judgment of medical staff.  On the other hand, the condition 
of Fuch's endothelial dystrophy predisposes a patient to 
develop corneal edema even in the absence of a surgical 
procedure, which makes edema of cornea a reasonable 
foreseeable result.

In this regard, the examiner stated that the Veteran 
responded well to the surgical procedure with respect to 
vision (from 20/200 pre-surgery to 20/40 in June 2002 visit 
and at the July 2002 VA examination) even though a descemet 
tear was described as occurring during the surgery due to 
the Veteran's movements during the procedure.  The record 
one year later noted edema as mild with good vision.  It was 
not until after this time that the Veteran's vision 
progressively worsened with time, which pointed to an 
expected progression of Fuch's endothelial dystrophy.  

Based on this, the examiner opined that the VA surgery on 
the right eye was less likely than not (less than 50/50 
probability) the cause of the Veteran's current visual loss 
of the right eye.  Regarding the left eye, the examiner 
opined that the current condition was part of the natural 
progression of the diagnosed diseases.   

After careful consideration, the Board finds that the 
preponderance of the evidence is against the claim for 
compensation benefits under 38 U.S.C.A. § 1151 for 
additional disability of bilateral eye disorders as the 
result of VA surgical treatment on January 11, 2001.  

First, there is no evidence that the surgery on the right 
eye in any way caused additional disability of the left eye.  
There is no evidence that any aspect of any current left eye 
disability resulted from the right eye cataract surgery on 
January 11, 2001.

Further, the evidence does not clearly show that the Veteran 
actually has additional disability of the right eye disorder 
following the January 11, 2001 right eye surgery.  The 
thrust of most of the several VA opinions discussed above is 
that the Veteran does not have additional right eye 
disability caused by the surgical treatment on January 11, 
2001.  

Only the examiner at the May 2004 VA eye examination 
diagnosed a condition of the right eye as a post-operative 
complication due to trauma to the cornea during the 2001 
surgery.  The notion of eye trauma having occurred during 
the surgery was apparently based on the Veteran's reported 
history of trauma during the surgery; the record at the time 
of the surgery or follow-up treatment visits shows no 
contemporaneous evidence of any eye trauma at the time of 
the surgery.  

The notion of eye trauma during the surgery was also refuted 
by the August 2005 VA eye examiner, who found no evidence of 
any surgical complication or event that could cause or 
worsen the condition of the Veteran's Fuch's endothelial 
dystrophy.  That examiner and the examiner at the February 
2005 eye examination both found that the loss of right eye 
vision was caused by the corneal edema, secondary to Fuch's 
endothelial dystrophy.

Similarly, the examiner at the September 2009 VA examination 
concluded for reasons explained above in the discussion of 
that examination, that the VA surgery on the right eye was 
not likely the cause of the Veteran's current visual loss of 
the right eye.  

In sum, the preponderance of the evidence is against the 
Veteran's claim.  In other words the evidence does not show 
that the January 11, 2001 right eye cataract surgery 
resulted in additional bilateral eye disability.  Notably, 
merely showing that the Veteran received treatment, and that 
subsequently some time later the Veteran had additional 
bilateral eye disability does not establish causation.  38 
C.F.R. 
§ 3.361(c)(1).  

Moreover, the medical evidence as discussed generally shows 
that the Veteran's current bilateral eye conditions result 
from the natural progression of diagnosed diseases.  The 
January 11, 2001 right eye cataract surgery cannot be found 
to cause the continuance or natural progress of the cited 
disease for which the treatment was provided, except in the 
case of VA's failure to timely diagnose and properly treat 
the disease or injury that proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
That case is not shown here.

Furthermore, even assuming that there was additional 
disability following the 2001 VA surgical treatment, the 
opinions above show a judgment that there was: no failure to 
exercise the degree of care expected of a reasonable 
healthcare provider; no treatment provided without informed 
consent; and no event which a reasonable healthcare provider 
would not have foreseen to be an ordinary risk of the 
treatment. 

Based on the foregoing, the Board concludes that any 
additional bilateral eye disability chronologically 
following the January 11, 2001 VA surgery was not 
proximately caused by any elements of fault on the part of 
VA, or by an event associated with that treatment that was 
not reasonably foreseeable.  Therefore, the Veteran is not 
entitled to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability of the eyes associated with 
surgical treatment by VA in January 2001.  

The preponderance of the evidence is against the Veteran's 
claim that he has additional disability of the eyes, as the 
result of surgical treatment at a VA medical facility in 
January 2001.  As the preponderance of the evidence is 
against the claim, the benefit-of-the- doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran believes that he has additional bilateral eye 
disability resulting from the January 2001 VA surgical 
treatment, which he believes was proximately caused by 
either some fault of the VA or was an event not reasonably 
foreseeable; however, he is a layman.  As such he has no 
competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, based on the foregoing, the claim is 
denied. 





ORDER

Compensation benefits under provisions of 38 U.S.C.A. § 1151 
for bilateral eye disorders due to VA surgical treatment on 
January 11, 2001, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


